Case 3:21-mc-80072-AGT Document 1-1 Filed 04/03/21 Page 1 of 3
Case 3:21-mc-80072-AGT Document 1-1 Filed 04/03/21 Page 2 of 3
                         Case 3:21-mc-80072-AGT Document 1-1 Filed 04/03/21 Page 3 of 3

     Page 3 of 3



     Exhibit A

        Title of Original Work   Author of Original Work   Original Work               Infringing Work   Title of Infringing Work



1



2



3



4



5



6



7



8




9




10




11




12




13




14




15




16




17




18




19




                                                                           EXHIBIT A                                                1 of 1
